Citation Nr: 1114679	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  07-34 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to additional special monthly compensation based on the need for regular aid and attendance.

2.  Entitlement to additional special monthly compensation based on loss of use due to deafness.


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel








INTRODUCTION

The Veteran served on active duty from August 1947 to August 1949.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claims.

In a July 2008 decision, the Board denied the Veteran's claims of entitlement to additional special monthly compensation based on the need for regular aid and attendance and based on loss of use due to deafness.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).

In an April 2010 Memorandum Decision, the Court vacated and remanded the Board's July 2008 decision.  However, in a subsequent September 2010 Memorandum Decision, the Court vacated the April 2010 Memorandum Decision as well as the Board's July 2008 decision and dismissed the Veteran's appeal for lack of jurisdiction, due to the Veteran's death.


FINDINGS OF FACT

1.  An October 2007 SOC denied the Veteran's claims of entitlement to additional special monthly compensation based on the need for regular aid and attendance and based on loss of use due to deafness.

2.  The Board issued a decision in July 2008 which denied the Veteran's claims of entitlement to additional special monthly compensation based on the need for regular aid and attendance and based on loss of use due to deafness.

3.  The Veteran died in December 2009.

4.  In a September 2010 decision, the Court vacated the Board's July 2008 decision and dismissed the Veteran's appeals.


CONCLUSION OF LAW

The October 2007 SOC and all subsequent decisions regarding the claims of entitlement to additional special monthly compensation based on the need for regular aid and attendance and based on loss of use due to deafness are vacated, and the appeals as to those issues are dismissed.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1302 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the Veteran died in December 2009.  As a matter of law, veterans' claims do not survive their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).

In Landicho, the Court held that when a claimant dies during the course of an appeal, the appropriate remedy is to vacate the Board's decision from which the appeal was taken.  The Court further held that this would have the legal effect of nullifying the previous merits adjudications by the RO (i.e., causing the underlying decisions by the RO to be vacated as well), because the RO's decisions are subsumed in the decision by the Board.  See Smith, supra; see also Yoma v. Brown, 8 Vet. App. 298 (1995); 38 C.F.R. §20.1104 (2010).

In accordance with this precedent, the Court vacated the Board's July 2008 decision as to the issues of entitlement to additional special monthly compensation based on the need for regular aid and attendance and based on loss of use due to deafness and dismissed the appeals as to those issues.  The Veteran's appeals to the Board have become moot by virtue of his death and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).
The dismissal of the appeals on these grounds ensures that the decision by the Board and the underlying decisions by the RO have no preclusive effect in the adjudication of any accrued benefits claims which are derived from the Veteran's entitlements, and which may ensue at some point in the future.  Therefore, in accordance with the Court's holding in Landicho, the Board finds that the RO must vacate any of its decisions upon which this case was premised.


ORDER

The RO is directed to vacate its October 2007 SOC and any subsequent decisions regarding the Veteran's claim of entitlement to additional special monthly compensation based on the need for regular aid and attendance.

The RO is directed to vacate its October 2007 SOC and any subsequent decisions regarding the Veteran's claim of entitlement to additional special monthly compensation based on loss of use due to deafness.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


